UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: May 31, 2015 Item 1. Schedule of Investments. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS (1.1%) Avalanche Biotechnologies, Inc. (a) $ TOTAL COMMON STOCKS (Cost $526,780) OPTIONS PURCHASED (1.2%)(a) Contracts Call Options Purchased (0.2%) CBOE VIX Volatility, Expires June 2015 at $15.00 CBOE VIX Volatility, Expires June 2015 at $17.00 Total Call Options Purchased (Cost $132,000) Put Options Purchased (0.1%) iShares China Large-Cap ETF, Expires June 2015 at $280.00 iShares Nasdaq Biotechnology ETF, Expires June 2015 at $330.00 Total Put Options Purchased(Cost $104,750) Notional Currency Options (0.9%) USD Call / EUR Put, Expires November 2015 at $1.1478 USD Call / INR Put, Expires October 2015 at $63.00 USD Put / THB Call, Expires October 2015 at $32.00 Total Currency Options(Cost $248,375) TOTAL OPTIONS PURCHASED (Cost $485,125) Shares SHORT-TERM INVESTMENT (49.4%) Fidelity Institutional Money Market Portfolio 0.010% (b) (c) TOTAL SHORT-TERM INVESTMENT (Cost $25,534,662) TOTAL INVESTMENTS (51.7%) (Cost $26,546,567) $ OTHER ASSETS IN EXCESS OF LIABILITIES (48.3%) TOTAL NET ASSETS (100.0%) $ (a) Non-income producing security. (b) Rate quoted is seven-day yield at period end. (c) A portion of this security is held by the Subsidiary. See Notes. The cost basis of investments for federal income tax purposes at May 31, 2015, was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Infinity Q Diversified Alpha Fund Consolidated Schedule of Securities Sold Short May 31, 2015 (Unaudited) Shares Value SECURITIES SOLD SHORT (-15.2%) EXCHANGE TRADED FUNDS (-15.2%) iShares iBoxx High Yield Corporate Bond ETF ) ) SPDR S&P 500 ETF ) ) TOTAL EXCHANGE TRADED FUNDS (Proceeds $7,886,048) ) TOTAL SECURITIES SOLD SHORT (Proceeds $7,886,048) ) Infinity Q Diversified Alpha Fund Consolidated Schedule of Written Options May 31, 2015 (Unaudited) Contracts Value WRITTEN OPTIONS (-0.8%) Call Options Written (-0.3%) CBOE VIX Volatility, Expires June 2015 at $23.00 ) $ ) CBOE VIX Volatility, Expires June 2015 at $27.00 ) ) iShares China Large-Cap ETF, Expires June 2015 at $52.50 ) ) iShares Nasdaq Biotechnology ETF, Expires June 2015 at $370.00 ) ) Total Call Options Written ) Put Options Written (-0.2%) CBOE VIX Volatility, Expires June 2015 at $14.50 ) ) iShares Nasdaq Biotechnology ETF, Expires June 2015 at $280.00 ) ) Total Put Options Written ) Notional Currency Options Written (-0.3%) USD Put / THB Call, Expires October 2015 at $68.00 ) ) USD Call / INR Put, Expires October 2015 at $32.00 ) ) ) TOTAL WRITTEN OPTIONS (Premiums received $459,700) $ ) Cash held as collateral at was $4,072,094 at Citigroup at May 31, 2015. Infinity Q Diversified Alpha Fund Consolidated Schedule of Swap Contracts May 31, 2015 (Unaudited) TOTAL RETURN SWAP CONTRACTS Rate Termination Notional Unrealized Counterparty Reference Entity (a) Paid by the Fund Date Amount Gain/(Loss) Merrill Lynch Infinity Q Custom Index Basket #3 0.35% 06/05/15 $ $ Merrill Lynch Merill Lynch Short Synthetic Variance Index - GL 1.10% 11/20/15 Merrill Lynch Merill Lynch Short Synthetic Variance Index - SP 1.20% 11/20/15 Merrill Lynch Merill Lynch Short Synthetic Variance Index - WM 1.40% 11/20/15 Merrill Lynch Merrill Lynch Vortex Alpha Index 0.25% 03/31/16 ) Merrill Lynch MLBX3MSE (b) 0.87% 01/04/16 ) Merrill Lynch MLBX4SX6 (b) 2.20% 01/04/16 Merrill Lynch MLBX72CD (b) 1.96% 02/08/16 ) Merrill Lynch MLBX73C0 (b) 1.75% 02/08/16 ) Merrill Lynch MLBX73CD (b) 1.96% 02/08/16 ) Merrill Lynch MLBXWCMR (b) 0.00% 01/04/16 ) Merrill Lynch MLCIKSAL (b) 0.00% 01/04/16 ) Merrill Lynch MLCIKSPL (b) 0.60% 01/04/16 Merrill Lynch MLCVNC3H (b) 1.30% 01/04/16 Merrill Lynch MLCVNU3H (b) 1.45% 01/04/16 ) Merrill Lynch MLCVNY3H (b) 0.95% 01/04/16 Societe Generale SGI AH H Discount Shares Index 0.50% + 3 Month LIBOR 04/28/15 ) Societe Generale SGI EFS 130/30 US Index 0.15% + 3 Month LIBOR 06/03/15 ) Societe Generale SGI US Gravity Index 0.50% 02/03/16 Societe Generale Wildcat MLP Top Index 0.40% + 3 Month LIBOR 07/24/15 ) Societe Generale Wildcat Lucidian 2 USD ER Index 0.50% 04/05/16 TOTAL OF TOTAL RETURN SWAP CONTRACTS $ $ Cash held as collateral at Bank of America Merrill Lynch and Societe Generale was $10,492,440 and $1,420,000, respectively at May 31, 2015. (a) The following is a description of each reference entity: SGI US Gravity Index aims to generate positive performance from potential mean-reversion patterns in the levels of the S&P 500 index using futures on the index. SGI EFS 130/30 US Index aims to generate postive performance from potential momentum patters in individual US equities. SGI AH H Discount Shares Index is a basket of long and short equity securities with a China focus. Wildcat MLP Top Index is a basket of long and short equity securities with a MLP focus. Merrill Lynch Wildcat Commodity Relative Value Indices (MLBX73C0, MLBX72CD, MLBX73CD) employ commodity relative value strategies using commodity futures across a wide range of commodity complexes. Merrill Lynch Wildcat Commodity Element G Indices (MLBX3MSE, MLCIKSAL, MLCVNC3H, MLBX4SX6, MLCVNY3H, MLCVNU3H, MLCIKSPL) employ commodity relative value strategies using commodity futures across a wide range of commodity complexes. Merrill Lynch Wildcat Commodity Mean Reversion Index (MLBXWCMR) employs a commodity mean-reversion strategy across a wide range of commodity complexes. Infinity Q Custom Index Basket #3 is a basket of long and short equity securities with a healthcare focus. Merrill Lynch Vortex Alpha Index aims to generate positive performance trading skew and convexity between the S&P and VIX Indices. Merill Lynch Short Synthetic Variance Index - WM trades IWM US variance. Merill Lynch Short Synthetic Variance Index - SP trades SPY US variance. Merill Lynch Short Synthetic Variance Index - SO trades USO US variance. Merill Lynch Short Synthetic Variance Index - GL trades GLD US variance. Wildcat Lucidian 2 USD ER Index aims to generate positive performance from trading VIX Index futures. (b) Positions held in Subsidiary. See Notes. (c) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLBX3MSE): Security Description Contracts Long/(Short) Notional Amount Soybeans Future July 2015 ) $ ) (d) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLBX4SX6): Security Description Contracts Long/(Short) Notional Amount Aluminum Future July 2015 ) $ ) Aluminum Future September 2015 Brent Future October 2015 Brent Future September 2015 ) ) Coffee Future July 2015 ) ) Coffee Future September 2015 Copper Future July 2015 ) ) Copper Future September 2015 Corn Future December 2015 Corn Future September 2015 ) ) Cotton Future December 2015 Cotton Future July 2015 ) ) Gasoline RBOB Future July 2015 ) ) Gasoline RBOB Future September 2015 Heating Oil Future July 2015 ) ) Heating Oil Future September 2015 Kansas Wheat Future December 2015 Kansas Wheat Future July 2015 ) ) Lean Hogs Future August 2015 Lean Hogs Future July 2015 ) ) Live Cattle Future December 2015 Live Cattle Future October 2015 ) ) Natural Gas Future December 2015 Natural Gas Future November 2015 ) ) Nickel Future July 2015 ) ) Nickel Future September 2015 Soybean Meal Future December 2015 Soybean Oil Future December 2015 Soybean Oil Future July 2015 ) ) Soybeans Future January 2016 Soybeans Future November 2015 ) ) Sugar Future March 2015 Sugar Future October 2015 ) ) Wheat Future December 2015 Wheat Future July 2015 ) ) WTI Future July 2015 ) ) WTI Future September 2015 Zinc Future July 2015 ) ) Zinc Future September 2015 (e) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Relative Value Index (MLBX72CD): Security Description Contracts Long/(Short) Notional Amount Aluminum Future November 2015 $ Aluminum Future September 2015 ) ) Brent Future January 2016 Brent Future November 2015 ) ) Coffee Future December 2015 Coffee Future September 2015 ) ) Copper Comex Future December 2015 Copper Comex Future September 2015 ) ) Corn Future December 2015 Corn Future September 2015 ) ) Cotton Future December 2015 ) ) Gasoline RBOB Future November 2015 Gasoline RBOB Future September 2015 ) ) Gold Future December 2015 ) ) Heating Oil Future November 2015 Heating Oil Future September 2015 ) ) Kansas Wheat Future December 2015 Kansas Wheat Future September 2015 ) ) Lean Hogs Future December 2015 Lean Hogs Future October 2015 ) ) Live Cattle Future December 2015 Live Cattle Future October 2015 ) ) Natural Gas Future November 2015 Natural Gas Future September 2015 ) ) Nickel Future November 2015 Nickel Future September 2015 ) ) Silver Future December 2015 Silver Future September 2015 ) ) Soybean Meal Future December 2015 ) ) Soybean Oil Future December 2015 ) ) Soybeans Future November 2015 ) ) Sugar Future March 2016 Sugar Future October 2015 ) ) Wheat Future December 2015 Wheat Future September 2015 ) ) WTI Future November 2015 WTI Future September 2015 ) ) Zinc Future November 2015 Zinc Future September 2015 ) ) (f) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Relative Value Index (MLBX73C0): Security Description Contracts Long/(Short) Notional Amount Aluminum Future July 2015 ) $ ) Aluminum Future September 2015 Coffee Future July 2015 ) ) Coffee Future September 2015 Copper Comex Future July 2015 ) ) Copper Comex Future September 2015 Corn Future July 2015 ) ) Corn Future September 2015 Cotton Future December 2015 Cotton Future July 2015 ) ) Gasoline RBOB Future July 2015 ) ) Gasoline RBOB Future September 2015 Heating Oil Future July 2015 ) ) Heating Oil Future September 2015 Kansas Wheat Future July 2015 ) ) Kansas Wheat Future September 2015 Lean Hogs Future August 2015 Lean Hogs Future July 2015 ) ) Natural Gas Future July 2015 ) ) Natural Gas Future September 2015 Nickel Future July 2015 ) ) Nickel Future September 2015 Silver Future July 2015 ) ) Silver Future September 2015 Soybean Meal Future December 2015 Soybean Meal Future July 2015 ) ) Soybean Oil Future December 2015 Soybean Oil Future July 2015 ) ) Soybeans Future July 2015 ) ) Soybeans Future November 2015 Sugar Future July 2015 ) ) Sugar Future October 2015 Wheat Future July 2015 ) ) Wheat Future September 2015 WTI Future July 2015 ) ) WTI Future September 2015 Zinc Future July 2015 ) ) Zinc Future September 2015 (g) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Relative Value Index (MLBX73CD): Security Description Contracts Long/(Short) Notional Amount Aluminum Future November 2015 $ Aluminum Future September 2015 ) ) Brent Future January 2016 Brent Future November 2015 ) ) Coffee Future December 2015 Coffee Future September 2015 ) ) Copper Comex Future December 2015 Copper Comex Future September 2015 ) ) Corn Future December 2015 Corn Future September 2015 ) ) Cotton Future December 2015 ) ) Gasoline RBOB Future November 2015 Gasoline RBOB Future September 2015 ) ) Gold Future December 2015 ) ) Heating Oil Future November 2015 Heating Oil Future September 2015 ) ) Kansas Wheat Future December 2015 Kansas Wheat Future September 2015 ) ) Lean Hogs Future December 2015 Lean Hogs Future October 2015 ) ) Live Cattle Future December 2015 Live Cattle Future October 2015 ) ) Natural Gas Future November 2015 Natural Gas Future September 2015 ) ) Nickel Future November 2015 Nickel Future September 2015 ) ) Silver Future December 2015 Silver Future September 2015 ) ) Soybean Meal Future December 2015 ) ) Soybean Oil Future December 2015 ) ) Soybeans Future November 2015 ) ) Sugar Future March 2016 Sugar Future October 2015 ) ) Wheat Future December 2015 Wheat Future September 2015 ) ) WTI Future November 2015 WTI Future September 2015 ) ) Zinc Future November 2015 Zinc Future September 2015 ) ) (h) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Mean Reversion Index (MLBXWCMR): Security Description Contracts Long/(Short) Notional Amount Brent Future August 2015 $ Feeder Cattle Future August 2015 ) ) Gasoline RBOB Future August 2015 ) ) Gold Future August 2015 ) ) Heating Oil Future August 2015 ) ) Lean Hogs Future August 2015 Silver Future September 2015 WTI Future August 2015 (i) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCIKSAL): Security Description Contracts Long/(Short) Notional Amount Cocoa Future July 2015 ) $ ) Cocoa-LIFFE Future July 2015 Cocoa-LIFFE Future September 2015 Kansas Wheat Future July 2015 ) ) Soybean Meal Future July 2015 Soybean Oil Future July 2015 ) ) Sugar Future July 2015 ) ) Wheat Future July 2015 White Sugar Future August 2015 (j) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCIKSPL): Security Description Contracts Long/(Short) Notional Amount Brent Future August 2015 ) $ ) Gasoil Future July 2015 Gasoline RBOB Future July 2015 WTI Future July 2015 ) ) (k) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCVNC3H): Security Description Contracts Long/(Short) Notional Amount Corn Future September 2015 ) $ ) Corn Future September 2015 ) ) Corn Future September 2015 ) ) (l) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCVNU3H): Security Description Contracts Long/(Short) Notional Amount Sugar Future July 2015 ) $ ) Sugar Future July 2015 ) ) Sugar Future July 2015 ) ) (m) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCVNY3H): Security Description Contracts Long/(Short) Notional Amount Soybeans Future September 2015 ) $ ) Soybeans Future September 2015 ) ) Soybeans Future September 2015 ) ) Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) May 31, 2015 (Unaudited) Consolidation of Subsidiary: The Consolidated Schedule of Investments of the Infinity Q Diversified Alpha Fund (the “Fund”) includes the holdings of the Infinity Q Commodity Fund Ltd. (the “Subsidiary”).The Subsidiary, a Cayman Islands Exempted Company, was incorporated on July 15, 2014, and is wholly-owned and controlled by the Fund.The Subsidiary invests primarily in commodity index swaps and other commodity-linked derivative instruments, and the Fund may invest up to 25% of its totals assets in the Subsidiary.The Fund’s policy is to consolidate entities when it is the sole or principal owner of such entity.All inter-fund balances and transactions have been eliminated in consolidation.The net assets of the Subsidiary at May 31, 2015, were $9,342,122, which represented 18.1% of the Fund’s net assets. Valuation The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities.An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Equity Securities that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Debt securities including corporate, convertible, U.S. government agencies, U.S. treasury obligations, and sovereign issues are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models.The service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risk/spreads and default rates.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level 1 of the fair value hierarchy. Other financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swap agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker dealer quotations or pricing service providers at the settlement price determined by the relevant exchange. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of May 31, 2015: Description Level 1 Level 2 Level 3 Total Assets Common Stock $ $
